department of the treasury internal_revenue_service washington d c tax exempt ano government entities division date jun contact person lue we are -0 identification_number telephone number t eo b2 employer_identification_number legend l m n v u o n a o dear sir or madam this is in reply to your request for a ruling on the proper treatment of your income under sec_512 of the internal_revenue_code and sec_512 of the code by reason of your status as a separate welfare_benefit_fund established under a collective bargaining agreement you have been recognized as exempt from federal_income_tax as a voluntary employees’ beneficiary association veba described in sec_50i c of the code l had entered into collective bargaining agreements with the forerunner to n which covered retiree health benefits for represented employees retiring from l for the purposes of this letter the involved union shall be generally referred to as n liquidated several years ago m a subsidiary of l survived the liquidation and assumed various post-liquidation liabilities of l one of these liabilities was the postretirement health care benefits payable through medical welfare plans which had been established pursuant to a collective bargaining agreement between l and n l was dissolved and in order to control costs m decided to make certain changes to the existing benefit plans after a series of negotiations with n a compromise concerning changes to the original collective bargaining agreement was agreed to between the parties as a result of this new agreement m eventually established two vebas both of which covered certain non-union retirees of l these trusts sought and obtained tax exemption under sec_50l c of the code a third veba was subsequently established exclusively for other retirees who were not union members this veba also sought exemption and has been recognized as exempt under sec_501 the last group of retired employees who remained were the retirees who had been represented by re n mand n entered into negotiations and you were established to provide for the payment of medical benefits to this last group_of_employees as previously noted you sought and obtained tax exempt status as an organization described in sec_50i c of the code you have represented that the secretary of labor would hold that the letter agreement between the m and n is a collective bargaining agreement the information provided concerning the negotiations between m and the union evidences the arm's length nature of the process all of the beneficiaries you provide benefits to are former union employees and dependents of such former employees of l or its subsidiaries therefore at least percent of the employees eligible to receive benefits under the trust are covered by the collective bargaining agreement you have requested the following rulings you are a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and therefore exempt from the account limit requirement your investment_income is not taxable under sec_511 as unrelated_business_taxable_income because such income is exempt_function_income under sec_512 as a set_aside for life health accident or other_benefits which is not in excess of the account limited of sec_419a within the meaning of sec_512 sec_50l a of the code provides an exemption from federal_income_tax for organizations described in sec_50i c sec_50i c of the code describes a voluntary employees' beneficiary association ‘veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -2 a i of the federal_income_tax regulations provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals exemption will not be denied merely because the membership of an association includes some individuals who are not employees provided that such individuals share an employment-related bond with the employee-members such individuals may include for example the proprietor of a business whose employees are members of the association sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_50i c zy re sec_512 of the code provides in relevant part that in the case of an organization described in sec_50i c of the code the term unrelated_business_taxable_income means gross_income excluding any exempt_function_income less the deductions which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth herein sec_512 of the code provides that in the case of an organization described in sec_50i c the term exempt_function_income includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that described above such amount shall be included under sec_512 in unrelated_business_taxable_income for the taxable_year if sec_512 of the code provides that in the case of an organization described in sec_50i c a set-aside can be taken into account in determining exempt_function_income only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a of the code this amount is referred fo as a qualified_asset_account sec_419 of the code provides rules with respect to the tax treatment of funded_welfare_benefit_plans a plan which is determined by the service to be a voluntary employee beneficiary association under sec_50i c is a welfare_benefit_fund within the meaning of sec_419 sec_419a of the code provides that for the purposes of sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability medical sub or severance_pay benefits or life_insurance benefits sec_419a of the code describes the account limit in general as being the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of such taxable_year and administrative costs with respect to such claims sec_1_419a-2t q a-1of the regulations provides that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of section b 419a b or a e sec_1_419a-2t q a-2 of the regulations provides that a welfare_benefit_fund maintained pursuant to a collective bargaining agreement between employee_representatives and one or more employers shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employees and one or more employers a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement re sec_1 419-2t q a -4 of the regulations provides that a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit fun for purpose of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of these regulations for the purposes of applying the percent test of q a to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent the submitted information establishes that you are exempt under sec_50i c of the code the information provided concerning the negotiations between m and n evidences the arm's length nature of the process and the bona fides of this agreement therefore we have concluded that you were established pursuant to a collectively bargained agreement all of your beneficiaries are former union employees and their dependents of l or its subsidiaries therefore at least percent of the employees eligible to receive benefits under you are covered by the collective bargaining agreement the benefits provided appear to be limited to those allowable under sec_419a sec_419a sets an account limit on the amount of certain reserves that can be maintained by a welfare_benefit_plan the account limit is described in sec_419a as the amount estimated to be necessary to fund plan liabilities for the amount of claims incurred but unpaid as of the close of the taxable_year of the fund it also takes into account administrative costs and sec_419a provides for an additional reserve for post-retirement medical and life_insurance benefits the account limit of sec_419a does not include other_amounts notwithstanding that they are intended to fund permissible benefits in future years sec_1_419a-2t q a-1 of the regulations provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund established pursuant to a collective bargaining agreement because this plan has been established pursuant to a collective bargaining agreement the account limits of sec_419a account limits are not applicable however therefore based on the submitted information we have concluded that you are a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and therefore exempt from the account limit requirement your investment_income is not taxable under sec_511 as unrelated_business_taxable_income because such income is exempt_function_income under sec_512 as a set_aside for life health accident or other_benefits because as a collectively_bargained_plan you are not subject_to the account limits this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent a copy of this ruling should be maintained in your permanent records ber re if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerely yours ree terrell manager exempt_organizations technical group bb
